Citation Nr: 1420246	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to January 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability that can be linked to active service.

2.  The Veteran does not have current tinnitus that can be linked to active service.

3.  The Veteran does not have a current back disability that can be linked to active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Tinnitus was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A back disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case (SSOC), when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this appeal, the RO provided notice to the Veteran in a February 2010 letter, prior to the date of the issuance of the appealed August 2010 rating decision.  The February 2010 letter explained what information and evidence was needed to substantiate a claim for service connection, and what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board acknowledges that, unfortunately, all of the Veteran's service treatment records could not be obtained.  Only his discharge record, which he submitted, has been obtained.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because these records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 
9 Vet. App. 46 (1996). 

The Board notes that, besides the unavailable service treatment records, all pertinent evidence has been obtained in this case.  This includes various written statements provided by the Veteran and his representative on his behalf. 

The Board finds that no additional RO action to further develop the record on the claims is warranted.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed disabilities.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no evidence that he has had persistent hearing loss or tinnitus since service or a current back disorder that can be linked to an event during active service.  Thus remand for VA examinations is not necessary. 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is considered competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Hearing Loss

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of noise exposure during his active military service.

As noted above, all of the Veteran's service treatment records and personnel records are not available.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because these records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board is satisfied that a diligent effort, though unavailing, was undertaken to acquire them.  See July 2010 Formal Finding on the Unavailability of Service Records.  Neither the Veteran nor his representative has argued the contrary.

As there are no service treatment records available, there is no evidence of in-service hearing loss or tinnitus.  Notwithstanding, the absence of in-service evidence of any hearing loss or tinnitus is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  

Critically however, the record also does not contain post-service medical evidence of current bilateral hearing loss or tinnitus.  In fact, no evidence has been presented reflecting that any testing has been done to measure the Veteran's hearing acuity, and there are no records showing that the Veteran has received any treatment, VA or private, for complaints or symptoms of hearing loss or tinnitus.  Futhermore, as noted above, since the standards of McLendon are not met in this case, VA is not required to provide the Veteran with etiological examinations in this matter. 

There is also no evidence that the Veteran has a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 or evidence linking his currently claimed hearing loss or tinnitus to service, and neither the Veteran nor his representative has presented or identified existing audiometric testing results that show a hearing disability that meet the requirements of that regulation or any medical evidence of complaints, treatment, or diagnoses of tinnitus.

The Veteran is competent to report his symptoms of hearing loss and tinnitus, symptoms observable to a lay person, and a continuity of symptoms since service.  However, it would require medical expertise to say that he currently has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2013) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists) or a current diagnosis of tinnitus.  There is no evidence that the Veteran possesses such expertise.  Hence, he would not be competent to say that he has hearing loss which meets the thresholds of 38 C.F.R. § 3.385, or to render a diagnosis of tinnitus.  38 C.F.R. § 3.159(a)(1),(2) (2013).  In addition, and even more importantly, at no time has the Veteran argued that he has had continuing bilateral hearing loss or tinnitus since service.  Instead, he has argued that his current hearing loss and tinnitus are related to service.  Therefore, even assuming that he has some hearing loss or tinnitus, since he does not assert persistent symptoms since service, there is no basis to provide an examination for an etiological opinion and no basis to link any current disorder to service.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Considering the claims for service connection for a bilateral hearing loss disability and tinnitus, and in light of the record and the governing legal authority, the Board finds that the preponderance of the evidence in this case is against the Veteran's claims and as such, they must be denied. 

Back Disability

The Veteran also contends that he has a back disability related to an injury during active military service.

As noted above, all of the Veteran's service treatment records and personnel records are not available.  Therefore, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  

As there are no service treatment records available, there is no evidence of any in-service back injury or treatment for complaints or symptoms of a back disability and no evidence of a diagnosed back disability during service.  However, as noted above, the absence of documented treatment in service or thereafter is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

That said, the Board still notes again that service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  The record is entirely absent of any medical evidence of treatment or complaints related to the Veteran's back, and as noted above, the standards of McLendon are not met in this case for purposes of providing a VA examination to determine whether he has a current back disability.  The Veteran has also not described the mechanism of his claimed in-service injury.  Consequently, because there is insufficient information about the event in service, there is no basis upon which an examiner could provide a meaningful opinion regarding diagnosis and/or etiology.  

The Veteran is competent to report his symptoms of back pain.  However, an underlying disability has never been identified during the current appeal period.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  
Sanchez-Benitez v. West, 13 Vet App 282 (1999).  There are no other findings of an underlying back disability in the record.

In essence, the evidence of a current diagnosis of a back disability is limited to the Veteran's own statements.  The Veteran is competent to report his symptoms, but his reports are not competent evidence of the claimed disability since laypersons, such as the Veteran, are not qualified to render a medical diagnosis.  
38 C.F.R. § 3.159(a) (1), (2) (2013).

In light of the absence of any competent evidence of a current chronic back disability, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  








ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a back disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


